DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 6/23/2022 has been entered. The claims 1, 7, 11, 12, 17 and 18 have been amended. The claim 10 has been cancelled. The claims 1-9 and 11-21 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are moot in view of the new ground(s) of rejection set forth in the current Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231356 (Barnes); 
and Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga).  

Re Claim 7: 
Huang teaches a computer implemented method, comprising: 
receiving, from a client device, a content item having a visual representation of an overall beauty aesthetic, the overall beauty aesthetic including an application of a combination of a plurality of beauty products (
Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products…one of the target images 402 comprises an image of a lipstick product. Huang teaches at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
extracting, from the visual representation of the overall beauty aesthetic, at least one product parameter associated with one beauty product from the plurality of beauty products that contributes to the overall beauty aesthetic (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image.  
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. 
Huang at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114). 
Huang implicitly teaches the claim limitation: 
identifying, based at least in part on the at least one product parameter, a second beauty product from a second plurality of beauty products, the second beauty product providing a similar beauty aesthetic to the one beauty product (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
Determining, based on at least in part on the at least one product parameter associated with the one beauty product, at least one additional content item from a plurality of additional content items maintained in a data store (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108); and  
Providing for presentation, on the display of the client device, the at least one additional content item (Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114).  
Sartori Odizzio teaches the claim limitation: 
determining, based at least in part on the at least one product parameter associated with the one beauty product and the target skin tone, at least one additional content item from a plurality of additional content items maintained in a data store (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products. 
Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products); and 
providing for presentation, on the display of the client device, the at least one additional content item (
Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 

Huang does not teach the claim limitation “generating a rendering of the second beauty product and a plurality of customization options that permit customization of the rendering of the second beauty product in association with a representation of a user, wherein the plurality of customization options includes at least one of a gloss, a shimmer, or an opacity;

obtaining, via an interaction with at least one of a plurality of target skin tones presented in association with the rendering of the at least one beauty product, a target skin tone.” 
Huisenga teaches at column 2, lines 55-67 and column 3, lines 1-7 that a product may be lipstick. Lipstick appears to change color when applied to the lips of a user based on various characteristics associated with the lipstick and/or the user. That is, the lipstick in the lipstick tube appears to be a different color than the lipstick when applied to a user. For instance, the color of the lipstick may be affected by a color of the lips (e.g., skin tone), an opacity of the lipstick, a transparency of the lipstick, an absorbency of the lipstick, an absorbency of the lips, a texture of the lipstick, a texture of the lips (e.g., rough, smooth, etc.), a finish of the lipstick (e.g., matte, gloss, shimmer, etc.), a combination of the foregoing, etc. Techniques described herein may source a color swatch of lipstick from an image of the lipstick applied to a substrate that is substantially similar to the intended application substrate (i.e., lips). A service provider may utilize the color swatch to generate a user interface that is configured to present the lipstick to a user via a product detail page associated with an online retailer. In some examples, the color swatch may be utilized to generate an enhanced image, as described below
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 
However, presenting the customization options including one of a gloss, a shimmer or an opacity is old and well known in the art.  
Sinclair teaches at FIG. 4 and Paragraph 0053 in connection with lip gloss products, the product search results GUI 400 may display sliders 420 that correspond to sparkly (sparkly gloss finish) and shiny (shiny gloss finish) product attributes. 
Shen teaches at Paragraph 0019 and Paragraph 0049-0050 that the display unit 120 displays the lip image of the user and provides options of a plurality of lip shapes and lip glosses to the user for selecting by users. 
Aarabi teaches at FIG. 6 and Paragraph 0029 and Paragraph 0055 the user can select the lip gloss sub-category using the thumb wheel and finally chose the desired gloss color using the product effect options arch. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sinclair’s teaching of presenting a slider for a user to select a gloss attribute or Shen’s teaching of providing options of a plurality of lip glosses to the user for selecting by users or Arrabi’s teaching of selecting the desired gloss color using the product effect options arch into Sartori Odizzio as Sartori Odizzio teaches at FIG. 9G, FIGS. 8A-8I and Paragraph 0067 that the finish parameter (including a shimmer finish, matte finish, satin finish or gloss finish or glitter finish) can be changed with respect to lipstick or eyeshadow products. One of the ordinary skill in the art would have presented customization options for the user to have changed from shimmer/gloss/satin/matte/glitter finish to a different finish. One of the ordinary skill in the art would have been motivated to have allowed the user to select a gloss attribute for applying the lipstick product. 
Iglehart et al. US-PGPUB No. 2017/0256084 teaches at Paragraph 0088 and Paragraph 0104 that the makeup options menu 408 can include makeup options such as blushes, lipsticks, eyeshadow….the makeup options menu 408 displays sub-menus related to a selected makeup option. The sub-menu can allow the user to choose between various attributes of a selected makeup option such as color, opacity, brand or a product line. Accordingly, the user can choose between various attributes of opacity. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Iglehart’s teaching of presenting sub-menu for a user to choose between the various attributes of opacity into Sartori Odizzio as Sartori Odizzio teaches at FIG. 8A-8B that the coverage parameter relating to the opacity is selectable. One of the ordinary skill in the art would have been motivated to have allowed the user to select an opacity for applying the lipstick product. 
Additionally, Nguyen teaches at FIG. 2 and Paragraph 0038-0039 that lipstick product selections include three different product types with their different texture settings including Gloss A while Barnes et al. US-PGPUB No. 2009/0231325 teaches at Paragraph 0047 that the screen region 405 showing available details for selection would represent lipstick, lip liner, and lip gloss as options to populate the option selector interface. 
Accordingly, lip gloss is an option in the option selector interface. 
Nguyen’s selection of the lipstick product allows the selection of the gloss as one of the customization options.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nguyen/Barnes’s teaching of lipstick gloss option into Sartori Odizzio as Sartori Odizzio teaches at FIG. 9G that the lipstick gloss is an option selectable by the user. One of the ordinary skill in the art would have been motivated to have allowed the user to select the lipstick gloss option for applying the lipstick product. 
Sartori Odizzio in view of Sinclair/Shen/Aarabi/Huisenga/Nguyen/Iglehard/Barnes teaches the claim limitation:  generating a rendering of the second beauty product and a plurality of customization options that permit customization of the rendering of the second beauty product in association with a representation of a user, wherein the plurality of customization options includes at least one of a gloss, a shimmer, or an opacity (
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 

Sartori Odizzio teaches at FIG. 8E that the user customization options of lips products with gloss finish and sheer coverage and at FIG. 8H the user customization options of eyes with shimmer finish and medium coverage wherein the coverage is selectable in FIG. 8B. 
It is noted that coverage defines an opacity parameter where coverage can be categorized at three levels including low, medium and high corresponding based on the type of product, e.g., sheer, medium and full as Sartori Odizzio teaches at Paragraph 0064 that configuration of the coverage parameter may define the opacity of an applied mask filter. 
Sartori Odizzio teaches at FIG. 9H that the parameters for the finish and coverage are selectable in the menu 942h with submenus. 
Sartori Odizzio teaches at Paragraph 0048-0049 that a mask is generated that defines a boundary of the lip region. This mask can be based on user input defining the region….the blending operation can include alpha matting. 
Sartori Odizzio teaches at Paragraph 0053 that consider a real world makeup product, such as an eyeshadow, that when applied introduces a certain textured effect over the surface of the skin…a parameter for the texture image filter can include the opacity of the texture when applied as a mask filter and at Paragraph 0054 that the parameters affecting a light-focus filter includes shape, color and opacity and at Paragraph 0074 that the makeup product types include “Gloss”, “Eyeshadow” and “Lipstick” with alpha (Dark, Medium, Light) parameter. Thus selecting a makeup product type includes selecting a gloss or alpha. For example, certain products that are darker such as eyeshadow may have more transparent (lower alpha) than lighter products such as lipstick. It is noted that each makeup product is associated with a unique gloss finish, alpha/opacity value or shimmer finish. 
Sartori Odizzio teaches at FIG. 9G and Paragraph 0089-0090 that a user the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products….menu 916f shows a selected virtual makeup product that includes a pallet of five colors…a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually….a plurality of customization options in menu 906g including Lipstick and “Gloss” selection options and menu 918g including an option to select from a range of colors for a particular line of lipstick products, the graphical user interface of FIG. 9A includes an option 940 to refine or filter available virtual makeup products to aid in selection via the selection menus where the refinement menu 942h of FIG. 9H includes one or more options to refine or filter a list of available makeup products according to various characteristics, e.g., finish, coverage, texture, benefit. 
Sartori Odizzio teaches that lip gloss is a selection option. 
Sartori Odizzio teaches at Paragraph 0111-0114 that element 1104 to filter or select by product type, e.g., lipstick, gloss and element 1106 to filter or select by color or shade wherein the gloss is a selection option in 1104 of FIG. 11B. 
It is shown that finish includes gloss or shimmer and coverage includes alpha/opacity/transparency as Sartori Odizzio teaches at Paragraph 0064 that finish can define the texture and/or level of reflectivity of an applied effect. For example, a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish.  Coverage defines the amount of product that is applied for a given input. For example, coverage can be categorized at three levels low, medium and high and can be adjusted based on the type of product, e.g., sheer, medium, full….this coverage parameter may define a range of outputs that are dependent on a user input to apply the product….configuration of the coverage parameter may define the opacity of an applied mask filter and at Paragraph 0062-0063 that an effect in the context of a virtual makeup product can represent a combination of one or more filters applied on one or more layers….layers can be configured using an array of opacities that control the strength of the effect of the filter, i.e., the alpha channel used in the blend operation…an eyeshadow shimmer effect may include the application of the following filters, sharpen, feather, light focus, glitter, color dots and texture and at Paragraph 0067 that FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. 
Sartori Odizzio teaches at Paragraph 0083 that the user is presented with one or more predefined makeup application options); 
obtaining, via an interaction with at least one of a plurality of target skin tones presented in association with the rendering of the at least one beauty product, a target skin tone (Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 
Sartori Odizzio teaches at FIG. 8E that the user customization options of lips products with gloss finish and sheer coverage and at FIG. 8H the user customization options of eyes with shimmer finish and medium coverage wherein the coverage is selectable in FIG. 8B. 
It is noted that coverage defines an opacity parameter where coverage can be categorized at three levels including low, medium and high corresponding based on the type of product, e.g., sheer, medium and full as Sartori Odizzio teaches at Paragraph 0064 that configuration of the coverage parameter may define the opacity of an applied mask filter. 
Sartori Odizzio teaches at FIG. 9H that the parameters for the finish and coverage are selectable in the menu 942h with submenus. 
Sartori Odizzio teaches at Paragraph 0048-0049 that a mask is generated that defines a boundary of the lip region. This mask can be based on user input defining the region….the blending operation can include alpha matting. 
Sartori Odizzio teaches at Paragraph 0053 that consider a real world makeup product, such as an eyeshadow, that when applied introduces a certain textured effect over the surface of the skin…a parameter for the texture image filter can include the opacity of the texture when applied as a mask filter and at Paragraph 0054 that the parameters affecting a light-focus filter includes shape, color and opacity and at Paragraph 0074 that the makeup product types include “Gloss”, “Eyeshadow” and “Lipstick” with alpha (Dark, Medium, Light) parameter. Thus selecting a makeup product type includes selecting a gloss or alpha. For example, certain products that are darker such as eyeshadow may have more transparent (lower alpha) than lighter products such as lipstick. It is noted that each makeup product is associated with a unique gloss finish, alpha/opacity value or shimmer finish. 
Sartori Odizzio teaches at FIG. 9G and Paragraph 0089-0090 that a user the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products….menu 916f shows a selected virtual makeup product that includes a pallet of five colors…a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually….a plurality of customization options in menu 906g including Lipstick and “Gloss” selection options and menu 918g including an option to select from a range of colors for a particular line of lipstick products, the graphical user interface of FIG. 9A includes an option 940 to refine or filter available virtual makeup products to aid in selection via the selection menus where the refinement menu 942h of FIG. 9H includes one or more options to refine or filter a list of available makeup products according to various characteristics, e.g., finish, coverage, texture, benefit. 
Sartori Odizzio teaches that lip gloss is a selection option. 
Sartori Odizzio teaches at Paragraph 0111-0114 that element 1104 to filter or select by product type, e.g., lipstick, gloss and element 1106 to filter or select by color or shade wherein the gloss is a selection option in 1104 of FIG. 11B. 
It is shown that finish includes gloss or shimmer and coverage includes alpha/opacity/transparency as Sartori Odizzio teaches at Paragraph 0064 that finish can define the texture and/or level of reflectivity of an applied effect. For example, a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish.  Coverage defines the amount of product that is applied for a given input. For example, coverage can be categorized at three levels low, medium and high and can be adjusted based on the type of product, e.g., sheer, medium, full….this coverage parameter may define a range of outputs that are dependent on a user input to apply the product….configuration of the coverage parameter may define the opacity of an applied mask filter and at Paragraph 0062-0063 that an effect in the context of a virtual makeup product can represent a combination of one or more filters applied on one or more layers….layers can be configured using an array of opacities that control the strength of the effect of the filter, i.e., the alpha channel used in the blend operation…an eyeshadow shimmer effect may include the application of the following filters, sharpen, feather, light focus, glitter, color dots and texture and at Paragraph 0067 that FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. 
Sartori Odizzio teaches at Paragraph 0083 that the user is presented with one or more predefined makeup application options). 
It would have been obvious to one of the ordinary skill in the art to have displayed the additional content item together with the user image to have provided a virtual makeup platform to have visually performed a comparison of the virtual makeup product being applied to the user image in comparison with the additional content item (the recommended look). One of the ordinary skill in the art would have been motivated to have provided the display of the recommended look associated with the selectable makeup products.  
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the additional content item includes at least one of a related, complementary, alternative, or contrasting additional beauty aesthetic. 
However, Huang further teaches the claim limitation that the additional content item includes at least one of a related, complementary, alternative, or contrasting additional beauty aesthetic (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0015 that the makeup system identifies the actual cosmetic products or comparable cosmetic products worn by the individual depicted in the target image…the makeup system performs virtual application of the identified cosmetic products onto the user’s face.  
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that receiving, from the client device, a request to render the second beauty product on a user content item; and presenting, on a display of the client device, a rendering of the second beauty product concurrent with a presentation of the user content item, wherein the user content item includes a visual representation of a user associated with the client device.
However, Sartori Odizzio teaches the claim limitation: 
receiving, from the client device, a request to render the second beauty product on a user content item; and presenting, on a display of the client device, a rendering of the second beauty product concurrent with a presentation of the user content item, wherein the user content item includes a visual representation of a user associated with the client device (Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the at least one product parameter includes at least one of: a color; a gloss; an opacity; a glitter; a glitter size; a glitter density; a shape; or an intensity.
However, Sartori Odizzio teaches the claim limitation: 
that the at least one product parameter includes at least one of: a color; a gloss; an opacity; a glitter; a glitter size; a glitter density; a shape; or an intensity (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the at least one additional content item includes an additional beauty aesthetic having an application of at least one additional beauty product, and the computer implemented method further comprises: receiving, from the client device, a request to render the at least one additional beauty product on a user content item; and presenting, on a display of the client device, a rendering of the at least one additional beauty product concurrent with a presentation of the user content item.
However, Sartori Odizzio teaches the claim limitation: 
that the at least one additional content item includes an additional beauty aesthetic having an application of at least one additional beauty product, and the computer implemented method further comprises: receiving, from the client device, a request to render the at least one additional beauty product on a user content item; and presenting, on a display of the client device, a rendering of the at least one additional beauty product concurrent with a presentation of the user content item (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products and at Paragraph 0039 that repositories/databases 124 may store image/video, data related to image processing, e.g., image processing libraries, virtual makeup products, predefined visual effects, virtual makeup looks and at Paragraph 0044 that particular combinations of multiple virtual makeup products may be stored as looks 250). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that determining a skin tone associated with each of the plurality of additional content items; wherein determining the at least one additional content item is further based at least in part on the target skin tone and the skin tone associated with the at least one additional content item.
However, Sartori Odizzio teaches the claim limitation: 
that determining a skin tone associated with each of the plurality of additional content items; wherein determining the at least one additional content item is further based at least in part on the target skin tone and the skin tone associated with the at least one additional content item (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products and at Paragraph 0039 that repositories/databases 124 may store image/video, data related to image processing, e.g., image processing libraries, virtual makeup products, predefined visual effects, virtual makeup looks and at Paragraph 0044 that particular combinations of multiple virtual makeup products may be stored as looks 250). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the target skin tone is obtained from the client device.
However, Sartori Odizzio teaches the claim limitation: 
that the target skin tone is obtained from the client device (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products and at Paragraph 0039 that repositories/databases 124 may store image/video, data related to image processing, e.g., image processing libraries, virtual makeup products, predefined visual effects, virtual makeup looks and at Paragraph 0044 that particular combinations of multiple virtual makeup products may be stored as looks 250). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231356 (Barnes); 
Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga).  
and Kuo et al. US-PGPUB No. 2019/0377969 (hereinafter Kuo). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that determining the skin tone for each of the plurality of additional content items includes: identifying regions of interest corresponding to a skin tone region in a respective additional content item; extracting, from the respective additional content item, a dominant skin tone from the region of interest; and associating the skin tone with the respective additional content item based at least in part on the dominant skin tone.
However, Sartori Odizzio teaches the claim limitation: 
that determining the skin tone for each of the plurality of additional content items includes: identifying regions of interest corresponding to a skin tone region in a respective additional content item; extracting, from the respective additional content item, a dominant skin tone from the region of interest; and associating the skin tone with the respective additional content item based at least in part on the dominant skin tone (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products and at Paragraph 0039 that repositories/databases 124 may store image/video, data related to image processing, e.g., image processing libraries, virtual makeup products, predefined visual effects, virtual makeup looks and at Paragraph 0044 that particular combinations of multiple virtual makeup products may be stored as looks 250). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image.  
Kuo teaches the claim limitation that determining the skin tone for each of the plurality of additional content items includes: identifying regions of interest corresponding to a skin tone region in a respective additional content item (Kuo teaches at Paragraph 0028 that the computing device 102 analyzes the facial region 402 of the individual and identifies various feature points and generates a region of interest 404 based on the location of the feature points); extracting, from the respective additional content item, a dominant skin tone from the region of interest (Kuo teaches at Paragraph 0030-0031 that the computing device 102 generates the skin tone profile by generating a luminance histogram for the pixels within the region of interest….generating a dominant color value based on the target histogram portion); and associating the skin tone with the respective additional content item based at least in part on the dominant skin tone (Kuo teaches at Paragraph 0030-0031 that the computing device 102 generates the skin tone profile by generating a luminance histogram for the pixels within the region of interest….generating a dominant color value based on the target histogram portion. 
Kuo teaches at Paragraph 0035 that each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that identifying regions of interest corresponding to the skin tone region includes at least one of: performing a facial detection; or applying a hue, saturation, value model.
Sartori Odizzio implicitly teaches the claim limitation that identifying regions of interest corresponding to the skin tone region includes at least one of: performing a facial detection; or applying a hue, saturation, value model (Sartori Odizzio teaches at Paragraph 0078 and FIG. 5 that a facial feature detection process is applied to automatically detect the face and/or specific features of the face and at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image).  
Kuo teaches the claim limitation that identifying regions of interest corresponding to the skin tone region includes at least one of: performing a facial detection; or applying a hue, saturation, value model (Kuo teaches at Paragraph 0028 that the computing device 102 analyzes the facial region 402 of the individual and identifies various feature points and generates a region of interest 404 based on the location of the feature points. 
Kuo teaches at Paragraph 0004 the computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile. 
Kuo teaches at Paragraph 0035 that the each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that extracting of the at least one product parameter includes, at least:
determining a region of interest in the visual representation, the region of interest including a first beauty aesthetic that corresponds to an area in the visual representation that includes the application of the one beauty product; and determining the at least one product parameter based at least in part on at least one of a gloss value or red-green-blue values associated with a plurality of pixels contained in the region of interest.
Huang at least suggests the claim limitation that extracting of the at least one product parameter includes, at least: determining a region of interest in the visual representation, the region of interest including a first beauty aesthetic that corresponds to an area in the visual representation that includes the application of the one beauty product (Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); but does not teach the claim limitation that determining the at least one product parameter based at least in part on at least one of a gloss value or red-green-blue values associated with a plurality of pixels contained in the region of interest.  
Kuo teaches the claim limitation that determining the at least one product parameter based at least in part on at least one of a gloss value or red-green-blue values associated with a plurality of pixels contained in the region of interest (Kuo teaches at Paragraph 0028 that the computing device 102 analyzes the facial region 402 of the individual and identifies various feature points and generates a region of interest 404 based on the location of the feature points. 
Kuo teaches at Paragraph 0004 the computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile. 
Kuo teaches at Paragraph 0035 that the each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231356 (Barnes); 
and Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga).  
Re Claim 17: 
Huang teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon, which, when executed by a processor of a computing system, cause the computing system to at least: 
determine a plurality of additional beauty parameters, the plurality of additional beauty parameters being associated with a plurality of additional content items maintained in a data store (
Huang teaches at FIG. 1 and Paragraph 0031 that the computing device 102 accesses a database storing a plurality of sample images (additional content items), where each sample image has a corresponding feature map and metadata. The metadata comprises cosmetic product information and cosmetic makeup parameters);
receive, from a client device, a content item having a visual representation of a beauty aesthetic, the beauty aesthetic including an application of a plurality of beauty products (Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products); 
determine a region of interest in the visual representation, the region of interest including a first beauty aesthetic that corresponds to an area in the visual representation that includes the application of one beauty product from the plurality beauty products (Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
extract, from the region of interest, at least one product parameter associated with the one beauty product that contributes to the first beauty aesthetic (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108); 
Compare the plurality of additional beauty parameters with the at least one product parameter to identify at least one additional content item from the plurality of additional content items (Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108). 
Huang implicitly teaches the claim limitation:  
provide for presentation, on a client device, the at least one additional content item (Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at Paragraph 0038 that the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114 in the target image 502 provided by the user).  
Sartori Odizzio teaches the claim limitation:  provide for presentation, on a client device, the at least one additional content item (Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image). 
It would have been obvious to one of the ordinary skill in the art to have displayed the additional content item together with the user image to have provided a virtual makeup platform to have visually performed a comparison of the virtual makeup product being applied to the user image in comparison with the additional content item (the recommended look). One of the ordinary skill in the art would have been motivated to have provided the display of the recommended look associated with the selectable makeup products.  
Huang does not teach the claim limitation “identify, based at least in part on the at least one product parameter, a second beauty product from a second plurality of beauty products, the second beauty product providing a similar beauty aesthetic to the one beauty product; 
generate a rendering of the second beauty product and a plurality of customization options that permit customization of the rendering of the second beauty product in association with a representation of a user, wherein the plurality of customization options includes at least one of a gloss, a shimmer, or an opacity; 
obtain, via an interaction with at least one of a plurality of target skin tones presented in association with the rendering of the at least one beauty product, a target skin tone; 
filter, based at least in part on the target skin tone, the at least one additional content item”. 
Huisenga teaches at column 2, lines 55-67 and column 3, lines 1-7 that a product may be lipstick. Lipstick appears to change color when applied to the lips of a user based on various characteristics associated with the lipstick and/or the user. That is, the lipstick in the lipstick tube appears to be a different color than the lipstick when applied to a user. For instance, the color of the lipstick may be affected by a color of the lips (e.g., skin tone), an opacity of the lipstick, a transparency of the lipstick, an absorbency of the lipstick, an absorbency of the lips, a texture of the lipstick, a texture of the lips (e.g., rough, smooth, etc.), a finish of the lipstick (e.g., matte, gloss, shimmer, etc.), a combination of the foregoing, etc. Techniques described herein may source a color swatch of lipstick from an image of the lipstick applied to a substrate that is substantially similar to the intended application substrate (i.e., lips). A service provider may utilize the color swatch to generate a user interface that is configured to present the lipstick to a user via a product detail page associated with an online retailer. In some examples, the color swatch may be utilized to generate an enhanced image, as described below
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 
However, presenting the customization options including one of a gloss, a shimmer or an opacity is old and well known in the art. 
Sinclair teaches at FIG. 4 and Paragraph 0053 in connection with lip gloss products, the product search results GUI 400 may display sliders 420 that correspond to sparkly (sparkly gloss finish) and shiny (shiny gloss finish) product attributes. 
Shen teaches at Paragraph 0019 and Paragraph 0049-0050 that the display unit 120 displays the lip image of the user and provides options of a plurality of lip shapes and lip glosses to the user for selecting by users. 
Aarabi teaches at FIG. 6 and Paragraph 0029 and Paragraph 0055 the user can select the lip gloss sub-category using the thumb wheel and finally chose the desired gloss color using the product effect options arch. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sinclair’s teaching of presenting a slider for a user to select a gloss attribute or Shen’s teaching of providing options of a plurality of lip glosses to the user for selecting by users or Arrabi’s teaching of selecting the desired gloss color using the product effect options arch into Sartori Odizzio as Sartori Odizzio teaches at FIG. 9G, FIGS. 8A-8I and Paragraph 0067 that the finish parameter (including a shimmer finish, matte finish, satin finish or gloss finish or glitter finish) can be changed with respect to lipstick or eyeshadow products. One of the ordinary skill in the art would have presented customization options for the user to have changed from shimmer/gloss/satin/matte/glitter finish to a different finish. One of the ordinary skill in the art would have been motivated to have allowed the user to select a gloss attribute for applying the lipstick product. 
Iglehart et al. US-PGPUB No. 2017/0256084 teaches at Paragraph 0088 and Paragraph 0104 that the makeup options menu 408 can include makeup options such as blushes, lipsticks, eyeshadow….the makeup options menu 408 displays sub-menus related to a selected makeup option. The sub-menu can allow the user to choose between various attributes of a selected makeup option such as color, opacity, brand or a product line. Accordingly the user can choose between various attributes of opacity. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Iglehart’s teaching of presenting sub-menu for a user to choose between the various attributes of opacity into Sartori Odizzio as Sartori Odizzio teaches at FIG. 8A-8B that the coverage parameter relating to the opacity is selectable. One of the ordinary skill in the art would have been motivated to have allowed the user to select an opacity for applying the lipstick product. 
Additionally, Nguyen teaches at FIG. 2 and Paragraph 0038-0039 that lipstick product selections include three different product types with there different texture settings including Gloss A while Barnes et al. US-PGPUB No. 2009/0231325 teaches at Paragraph 0047 that the screen region 405 showing available details for selection would represent lipstick, lip liner, and lip gloss as options to populate the option selector interface. 
Accordingly, lip gloss is an option in the option selector interface. 
Nguyen’s selection of the lipstick product allows the selection of the gloss as one of the customization options.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nguyen/Barnes’s teaching of lipstick gloss option into Sartori Odizzio as Sartori Odizzio teaches at FIG. 9G that the lipstick gloss is an option selectable by the user. One of the ordinary skill in the art would have been motivated to have allowed the user to select the lipstick gloss option for applying the lipstick product. 
Sartori Odizzio in view of Huisenga/Shen/ Aarabi/Nguyen/Iglehard/Barnes teaches the claim limitation:  identify, based at least in part on the at least one product parameter, a second beauty product from a second plurality of beauty products, the second beauty product providing a similar beauty aesthetic to the one beauty product; 
generate a rendering of the second beauty product and a plurality of customization options that permit customization of the rendering of the second beauty product in association with a representation of a user, wherein the plurality of customization options includes at least one of a gloss, a shimmer, or an opacity (
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 

Sartori Odizzio teaches at FIG. 8E that the user customization options of lips products with gloss finish and sheer coverage and at FIG. 8H the user customization options of eyes with shimmer finish and medium coverage wherein the coverage is selectable in FIG. 8B. 
It is noted that coverage defines an opacity parameter where coverage can be categorized at three levels including low, medium and high corresponding based on the type of product, e.g., sheer, medium and full as Sartori Odizzio teaches at Paragraph 0064 that configuration of the coverage parameter may define the opacity of an applied mask filter. 
Sartori Odizzio teaches at FIG. 9H that the parameters for the finish and coverage are selectable in the menu 942h with submenus. 
Sartori Odizzio teaches at Paragraph 0048-0049 that a mask is generated that defines a boundary of the lip region. This mask can be based on user input defining the region….the blending operation can include alpha matting. 
Sartori Odizzio teaches at Paragraph 0053 that consider a real world makeup product, such as an eyeshadow, that when applied introduces a certain textured effect over the surface of the skin…a parameter for the texture image filter can include the opacity of the texture when applied as a mask filter and at Paragraph 0054 that the parameters affecting a light-focus filter includes shape, color and opacity and at Paragraph 0074 that the makeup product types include “Gloss”, “Eyeshadow” and “Lipstick” with alpha (Dark, Medium, Light) parameter. Thus selecting a makeup product type includes selecting a gloss or alpha. For example, certain products that are darker such as eyeshadow may have more transparent (lower alpha) than lighter products such as lipstick. It is noted that each makeup product is associated with a unique gloss finish, alpha/opacity value or shimmer finish. 
Sartori Odizzio teaches at FIG. 9G and Paragraph 0089-0090 that a user the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products….menu 916f shows a selected virtual makeup product that includes a pallet of five colors…a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually….a plurality of customization options in menu 906g including Lipstick and “Gloss” selection options and menu 918g including an option to select from a range of colors for a particular line of lipstick products, the graphical user interface of FIG. 9A includes an option 940 to refine or filter available virtual makeup products to aid in selection via the selection menus where the refinement menu 942h of FIG. 9H includes one or more options to refine or filter a list of available makeup products according to various characteristics, e.g., finish, coverage, texture, benefit. 
Sartori Odizzio teaches that lip gloss is a selection option. 
Sartori Odizzio teaches at Paragraph 0111-0114 that element 1104 to filter or select by product type, e.g., lipstick, gloss and element 1106 to filter or select by color or shade wherein the gloss is a selection option in 1104 of FIG. 11B. 
It is shown that finish includes gloss or shimmer and coverage includes alpha/opacity/transparency as Sartori Odizzio teaches at Paragraph 0064 that finish can define the texture and/or level of reflectivity of an applied effect. For example, a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish.  Coverage defines the amount of product that is applied for a given input. For example, coverage can be categorized at three levels low, medium and high and can be adjusted based on the type of product, e.g., sheer, medium, full….this coverage parameter may define a range of outputs that are dependent on a user input to apply the product….configuration of the coverage parameter may define the opacity of an applied mask filter and at Paragraph 0062-0063 that an effect in the context of a virtual makeup product can represent a combination of one or more filters applied on one or more layers….layers can be configured using an array of opacities that control the strength of the effect of the filter, i.e., the alpha channel used in the blend operation…an eyeshadow shimmer effect may include the application of the following filters, sharpen, feather, light focus, glitter, color dots and texture and at Paragraph 0067 that FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. 
Sartori Odizzio teaches at Paragraph 0083 that the user is presented with one or more predefined makeup application options); 
obtain, via an interaction with at least one of a plurality of target skin tones presented in association with the rendering of the at least one beauty product, a target skin tone; 
filter, based at least in part on the target skin tone, the at least one additional content item (
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 
Sartori Odizzio teaches at FIG. 8E that the user customization options of lips products with gloss finish and sheer coverage and at FIG. 8H the user customization options of eyes with shimmer finish and medium coverage wherein the coverage is selectable in FIG. 8B. 
It is noted that coverage defines an opacity parameter where coverage can be categorized at three levels including low, medium and high corresponding based on the type of product, e.g., sheer, medium and full as Sartori Odizzio teaches at Paragraph 0064 that configuration of the coverage parameter may define the opacity of an applied mask filter. 
Sartori Odizzio teaches at FIG. 9H that the parameters for the finish and coverage are selectable in the menu 942h with submenus. 
Sartori Odizzio teaches at Paragraph 0048-0049 that a mask is generated that defines a boundary of the lip region. This mask can be based on user input defining the region….the blending operation can include alpha matting. 
Sartori Odizzio teaches at Paragraph 0053 that consider a real world makeup product, such as an eyeshadow, that when applied introduces a certain textured effect over the surface of the skin…a parameter for the texture image filter can include the opacity of the texture when applied as a mask filter and at Paragraph 0054 that the parameters affecting a light-focus filter includes shape, color and opacity and at Paragraph 0074 that the makeup product types include “Gloss”, “Eyeshadow” and “Lipstick” with alpha (Dark, Medium, Light) parameter. Thus selecting a makeup product type includes selecting a gloss or alpha. For example, certain products that are darker such as eyeshadow may have more transparent (lower alpha) than lighter products such as lipstick. It is noted that each makeup product is associated with a unique gloss finish, alpha/opacity value or shimmer finish. 
Sartori Odizzio teaches at FIG. 9G and Paragraph 0089-0090 that a user the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products….menu 916f shows a selected virtual makeup product that includes a pallet of five colors…a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually….a plurality of customization options in menu 906g including Lipstick and “Gloss” selection options and menu 918g including an option to select from a range of colors for a particular line of lipstick products, the graphical user interface of FIG. 9A includes an option 940 to refine or filter available virtual makeup products to aid in selection via the selection menus where the refinement menu 942h of FIG. 9H includes one or more options to refine or filter a list of available makeup products according to various characteristics, e.g., finish, coverage, texture, benefit. 
Sartori Odizzio teaches that lip gloss is a selection option. 
Sartori Odizzio teaches at Paragraph 0111-0114 that element 1104 to filter or select by product type, e.g., lipstick, gloss and element 1106 to filter or select by color or shade wherein the gloss is a selection option in 1104 of FIG. 11B. 
It is shown that finish includes gloss or shimmer and coverage includes alpha/opacity/transparency as Sartori Odizzio teaches at Paragraph 0064 that finish can define the texture and/or level of reflectivity of an applied effect. For example, a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish.  Coverage defines the amount of product that is applied for a given input. For example, coverage can be categorized at three levels low, medium and high and can be adjusted based on the type of product, e.g., sheer, medium, full….this coverage parameter may define a range of outputs that are dependent on a user input to apply the product….configuration of the coverage parameter may define the opacity of an applied mask filter and at Paragraph 0062-0063 that an effect in the context of a virtual makeup product can represent a combination of one or more filters applied on one or more layers….layers can be configured using an array of opacities that control the strength of the effect of the filter, i.e., the alpha channel used in the blend operation…an eyeshadow shimmer effect may include the application of the following filters, sharpen, feather, light focus, glitter, color dots and texture and at Paragraph 0067 that FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. 
Sartori Odizzio teaches at Paragraph 0083 that the user is presented with one or more predefined makeup application options). 
It would have been obvious to one of the ordinary skill in the art to have displayed the additional content item together with the user image to have provided a virtual makeup platform to have visually performed a comparison of the virtual makeup product being applied to the user image in comparison with the additional content item (the recommended look). One of the ordinary skill in the art would have been motivated to have provided the display of the recommended look associated with the selectable makeup products.  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231356 (Barnes); 
Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga) and Kuo et al. US-PGPUB No. 2019/0377969 (hereinafter Kuo). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the computer-readable medium includes further computer-executable instructions that further cause the computing system to, at least: determine a skin tone associated with each of the plurality of additional content items, wherein an identification of the at least one additional content item from the plurality of additional content items is further based at least in part on the target skin tone and the skin tone associated with each of the plurality of additional content items.
Huang at least suggests the claim limitation that the computer-readable medium includes further computer-executable instructions that further cause the computing system to, at least: determine a skin tone associated with each of the plurality of additional content items (Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108), wherein an identification of the at least one additional content item from the plurality of additional content items is further based at least in part on the target skin tone and the skin tone associated with each of the plurality of additional content items (Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108). 
Sartori Odizzio implicitly teaches the claim limitation that the computer-readable medium includes further computer-executable instructions that further cause the computing system to, at least: determine a skin tone associated with each of the plurality of additional content items (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image), wherein an identification of the at least one additional content item from the plurality of additional content items is further based at least in part on the target skin tone and the skin tone associated with each of the plurality of additional content items (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image).  
Kuo teaches the claim limitation that the computer-readable medium includes further computer-executable instructions that further cause the computing system to, at least: determine a skin tone associated with each of the plurality of additional content items, wherein an identification of the at least one additional content item from the plurality of additional content items is further based at least in part on the target skin tone and the skin tone associated with each of the plurality of additional content items (Kuo teaches at Paragraph 0035 that the each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that each respective skin tone is assigned one of a plurality of predetermined skin tone ranges.
Kuo teaches the claim limitation that that each respective skin tone is assigned one of a plurality of predetermined skin tone ranges (Kuo teaches at Paragraph 0035 that the each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231325 (Barnes); 
Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga) and Sokal et al. US-PGPUB No. 2021/0158619 (hereinafter Sokal). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the computer-readable medium includes further computer-executable instructions that further cause the computing system to, at least: identify a beauty product based on the plurality of additional visual beauty parameters associated with the at least one additional content item; receive a request to render the beauty product on a user content item; and presentation, on a display of the client device, a rendering of the beauty product concurrent with a presentation of the user content item, wherein the user content item includes a visual representation of a user associated with the client device.
Huang teaches the claim limitation that the computer-readable medium includes further computer-executable instructions that further cause the computing system to, at least: identify a beauty product based on the plurality of additional visual beauty parameters associated with the at least one additional content item (Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108); receive a request to render the beauty product on a user content item (Huang teaches at Paragraph 0038 that the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114 in the target image 502 provided by the user). 
Huang does not teach the claim limitation: presentation, on a display of the client device, a rendering of the beauty product concurrent with a presentation of the user content item, wherein the user content item includes a visual representation of a user associated with the client device. 
However, Sartori Odizzio teaches the claim limitation that presentation, on a display of the client device, a rendering of the beauty product concurrent with a presentation of the user content item, wherein the user content item includes a visual representation of a user associated with the client device (Sartori Odizzio teaches at FIGS. 9D-9E displaying the beauty product 916d-916e concurrent with a presentation of the user image). 
Sokal teaches the claim limitation that presentation, on a display of the client device, a rendering of the beauty product concurrent with a presentation of the user content item, wherein the user content item includes a visual representation of a user associated with the client device (Sokal FIGS. 6A-6B). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have rendered the user image along with the virtual application of the virtual makeup product to the user image for comparison purposes according to Sokal. One of the ordinary skill in the art would have been motivated to have identified the difference before and after the virtual application of the virtual makeup product. 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231356 (Barnes); 
and Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga). 

Re Claim 1: 
Huang teaches a computing system, comprising: 
a data store (e.g., the data store 108 of FIG. 1 and Paragraph 0037); 
one or more processors (e.g., a microprocessor of Paragraph 0024); and 
a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least (e.g., memory 214 of Paragraph 0025 “the applications may include application specific software which may comprise some or all of the components of the computing device 102….the components are stored in memory 214 and executed by the processing device 202” and Paragraph 0027 “a non-transitory computer-readable medium stores programs for use….with an instruction execution system”): 
determine a skin tone and an additional product parameter associated with each of a plurality of additional content items maintained in the data store, each of the plurality of additional content items including a visual representation of an overall additional beauty aesthetic (Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108. 
Huang teaches at FIG. 1 and Paragraph 0031 that the computing device 102 accesses a database storing a plurality of sample images (additional content items), where each sample image has a corresponding feature map and metadata. The metadata comprises cosmetic product information and cosmetic makeup parameters); 
receive, from a client device, a content item having a visual representation of an overall beauty aesthetic, the overall beauty aesthetic including at least one area within the visual representation having an application of at least one beauty product (
Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products…one of the target images 402 comprises an image of a lipstick product); 
determine a region of interest in the visual representation, the region of interest corresponding to the at least one area having the application of the at least one beauty product (Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
extract, from the region of interest, at least one product parameter associated with the at least one beauty product (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108); 
receive, from the client device, a request to render the at least one beauty product on a user content item (
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
obtain a target skin tone (Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108); 
identify at least one additional content item from the plurality of additional content items based at least in part on the skin tone associated with the at least one additional content item, the target skin tone and the at least one product parameter that contributes to the overall beauty aesthetic (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 

Huang teaches at Paragraph 0020 that the image analyzer 114 receives a target image specified by the user and analyzes attributes of the target image in order to identify one or more cosmetic products worn by the individual depicted in the target image. Huang teaches at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. 
Huang teaches at Paragraph 0033 that the image feature map of the target photo includes skin color. 
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image and at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108).  
Huang implicitly teaches the claim limitation:  
present, on a display of the client device and concurrent with a presentation of the user content item, a rendering of the at least one beauty product (Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
provide for presentation, on the display of the client device, the at least one additional content item.
 (Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at Paragraph 0038 that the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114 in the target image 502 provided by the user).  
Huang does not teach the claim limitation “present, on a display of the client device and concurrent with a presentation of the user content item, a rendering of the at least one beauty product and a plurality of customization options that permit customization of the rendering of the at least one beauty product, wherein the plurality of customization options includes at least one of a gloss, a shimmer, or an opacity; 
obtain, via an interaction with at least one of a plurality of target skin tones presented in association with the rendering of the at least one beauty product, a target skin tone”. 
Huisenga teaches at column 2, lines 55-67 and column 3, lines 1-7 that a product may be lipstick. Lipstick appears to change color when applied to the lips of a user based on various characteristics associated with the lipstick and/or the user. That is, the lipstick in the lipstick tube appears to be a different color than the lipstick when applied to a user. For instance, the color of the lipstick may be affected by a color of the lips (e.g., skin tone), an opacity of the lipstick, a transparency of the lipstick, an absorbency of the lipstick, an absorbency of the lips, a texture of the lipstick, a texture of the lips (e.g., rough, smooth, etc.), a finish of the lipstick (e.g., matte, gloss, shimmer, etc.), a combination of the foregoing, etc. Techniques described herein may source a color swatch of lipstick from an image of the lipstick applied to a substrate that is substantially similar to the intended application substrate (i.e., lips). A service provider may utilize the color swatch to generate a user interface that is configured to present the lipstick to a user via a product detail page associated with an online retailer. In some examples, the color swatch may be utilized to generate an enhanced image, as described below
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 
However, presenting the customization options including one of a gloss, a shimmer or an opacity is old and well known in the art. 
Sinclair teaches at FIG. 4 and Paragraph 0053 in connection with lip gloss products, the product search results GUI 400 may display sliders 420 that correspond to sparkly (sparkly gloss finish) and shiny (shiny gloss finish) product attributes. 
Shen teaches at Paragraph 0019 and Paragraph 0049-0050 that the display unit 120 displays the lip image of the user and provides options of a plurality of lip shapes and lip glosses to the user for selecting by users. 
Aarabi teaches at FIG. 6 and Paragraph 0029 and Paragraph 0055 the user can select the lip gloss sub-category using the thumb wheel and finally chose the desired gloss color using the product effect options arch. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sinclair’s teaching of presenting a slider for a user to select a gloss attribute or Shen’s teaching of providing options of a plurality of lip glosses to the user for selecting by users or Arrabi’s teaching of selecting the desired gloss color using the product effect options arch into Sartori Odizzio as Sartori Odizzio teaches at FIG. 9G, FIGS. 8A-8I and Paragraph 0067 that the finish parameter (including a shimmer finish, matte finish, satin finish or gloss finish or glitter finish) can be changed with respect to lipstick or eyeshadow products. One of the ordinary skill in the art would have presented customization options for the user to have changed from shimmer/gloss/satin/matte/glitter finish to a different finish. One of the ordinary skill in the art would have been motivated to have allowed the user to select a gloss attribute for applying the lipstick product. 
Iglehart et al. US-PGPUB No. 2017/0256084 teaches at Paragraph 0088 and Paragraph 0104 that the makeup options menu 408 can include makeup options such as blushes, lipsticks, eyeshadow….the makeup options menu 408 displays sub-menus related to a selected makeup option. The sub-menu can allow the user to choose between various attributes of a selected makeup option such as color, opacity, brand or a product line. Accordingly the user can choose between various attributes of opacity. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Iglehart’s teaching of presenting sub-menu for a user to choose between the various attributes of opacity into Sartori Odizzio as Sartori Odizzio teaches at FIG. 8A-8B that the coverage parameter relating to the opacity is selectable. One of the ordinary skill in the art would have been motivated to have allowed the user to select an opacity for applying the lipstick product. 
Additionally, Nguyen teaches at FIG. 2 and Paragraph 0038-0039 that lipstick product selections include three different product types with there different texture settings including Gloss A while Barnes et al. US-PGPUB No. 2009/0231356 teaches at Paragraph 0047 that the screen region 405 showing available details for selection would represent lipstick, lip liner, and lip gloss as options to populate the option selector interface. 
Accordingly, lip gloss is an option in the option selector interface. 
Nguyen’s selection of the lipstick product allows the selection of the gloss as one of the customization options.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nguyen/Barnes’s teaching of lipstick gloss option into Sartori Odizzio as Sartori Odizzio teaches at FIG. 9G that the lipstick gloss is an option selectable by the user. One of the ordinary skill in the art would have been motivated to have allowed the user to select the lipstick gloss option for applying the lipstick product. 
Sartori Odizzio in view of Huisenga/Shen/ Aarabi/Nguyen/Iglehard/Barnes teaches the claim limitation:  present, on a display of the client device and concurrent with a presentation of the user content item, a rendering of the at least one beauty product and a plurality of customization options that permit customization of the rendering of the at least one beauty product, wherein the plurality of customization options includes at least one of a gloss, a shimmer, or an opacity (
Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 

Sartori Odizzio teaches at FIG. 8E that the user customization options of lips products with gloss finish and sheer coverage and at FIG. 8H the user customization options of eyes with shimmer finish and medium coverage wherein the coverage is selectable in FIG. 8B. 
It is noted that coverage defines an opacity parameter where coverage can be categorized at three levels including low, medium and high corresponding based on the type of product, e.g., sheer, medium and full as Sartori Odizzio teaches at Paragraph 0064 that configuration of the coverage parameter may define the opacity of an applied mask filter. 
Sartori Odizzio teaches at FIG. 9H that the parameters for the finish and coverage are selectable in the menu 942h with submenus. 
Sartori Odizzio teaches at Paragraph 0048-0049 that a mask is generated that defines a boundary of the lip region. This mask can be based on user input defining the region….the blending operation can include alpha matting. 
Sartori Odizzio teaches at Paragraph 0053 that consider a real world makeup product, such as an eyeshadow, that when applied introduces a certain textured effect over the surface of the skin…a parameter for the texture image filter can include the opacity of the texture when applied as a mask filter and at Paragraph 0054 that the parameters affecting a light-focus filter includes shape, color and opacity and at Paragraph 0074 that the makeup product types include “Gloss”, “Eyeshadow” and “Lipstick” with alpha (Dark, Medium, Light) parameter. Thus selecting a makeup product type includes selecting a gloss or alpha. For example, certain products that are darker such as eyeshadow may have more transparent (lower alpha) than lighter products such as lipstick. It is noted that each makeup product is associated with a unique gloss finish, alpha/opacity value or shimmer finish. 
Sartori Odizzio teaches at FIG. 9G and Paragraph 0089-0090 that a user the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products….menu 916f shows a selected virtual makeup product that includes a pallet of five colors…a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually….a plurality of customization options in menu 906g including Lipstick and “Gloss” selection options and menu 918g including an option to select from a range of colors for a particular line of lipstick products, the graphical user interface of FIG. 9A includes an option 940 to refine or filter available virtual makeup products to aid in selection via the selection menus where the refinement menu 942h of FIG. 9H includes one or more options to refine or filter a list of available makeup products according to various characteristics, e.g., finish, coverage, texture, benefit. 
Sartori Odizzio teaches that lip gloss is a selection option. 
Sartori Odizzio teaches at Paragraph 0111-0114 that element 1104 to filter or select by product type, e.g., lipstick, gloss and element 1106 to filter or select by color or shade wherein the gloss is a selection option in 1104 of FIG. 11B. 
It is shown that finish includes gloss or shimmer and coverage includes alpha/opacity/transparency as Sartori Odizzio teaches at Paragraph 0064 that finish can define the texture and/or level of reflectivity of an applied effect. For example, a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish.  Coverage defines the amount of product that is applied for a given input. For example, coverage can be categorized at three levels low, medium and high and can be adjusted based on the type of product, e.g., sheer, medium, full….this coverage parameter may define a range of outputs that are dependent on a user input to apply the product….configuration of the coverage parameter may define the opacity of an applied mask filter and at Paragraph 0062-0063 that an effect in the context of a virtual makeup product can represent a combination of one or more filters applied on one or more layers….layers can be configured using an array of opacities that control the strength of the effect of the filter, i.e., the alpha channel used in the blend operation…an eyeshadow shimmer effect may include the application of the following filters, sharpen, feather, light focus, glitter, color dots and texture and at Paragraph 0067 that FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. 
Sartori Odizzio teaches at Paragraph 0083 that the user is presented with one or more predefined makeup application options); 
obtain, via an interaction with at least one of a plurality of target skin tones presented in association with the rendering of the at least one beauty product, a target skin tone (Huisenga’s teaching of a lip color constituting skin tone when applied to Sartori Odizzio, allows Sartori Odizzio to have taught skin tone as indicated by lip color of FIGS. 11A-11B and FIG. 9G and Paragraph 0089. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application that the lip is a part of skin and the lip color constitutes the skin color/tone. One of the ordinary skill in the art would have been motivated to have specifically altered the lip color as part of the skin color. 
Sartori Odizzio teaches at FIG. 8E that the user customization options of lips products with gloss finish and sheer coverage and at FIG. 8H the user customization options of eyes with shimmer finish and medium coverage wherein the coverage is selectable in FIG. 8B. 
It is noted that coverage defines an opacity parameter where coverage can be categorized at three levels including low, medium and high corresponding based on the type of product, e.g., sheer, medium and full as Sartori Odizzio teaches at Paragraph 0064 that configuration of the coverage parameter may define the opacity of an applied mask filter. 
Sartori Odizzio teaches at FIG. 9H that the parameters for the finish and coverage are selectable in the menu 942h with submenus. 
Sartori Odizzio teaches at Paragraph 0048-0049 that a mask is generated that defines a boundary of the lip region. This mask can be based on user input defining the region….the blending operation can include alpha matting. 
Sartori Odizzio teaches at Paragraph 0053 that consider a real world makeup product, such as an eyeshadow, that when applied introduces a certain textured effect over the surface of the skin…a parameter for the texture image filter can include the opacity of the texture when applied as a mask filter and at Paragraph 0054 that the parameters affecting a light-focus filter includes shape, color and opacity and at Paragraph 0074 that the makeup product types include “Gloss”, “Eyeshadow” and “Lipstick” with alpha (Dark, Medium, Light) parameter. Thus selecting a makeup product type includes selecting a gloss or alpha. For example, certain products that are darker such as eyeshadow may have more transparent (lower alpha) than lighter products such as lipstick. It is noted that each makeup product is associated with a unique gloss finish, alpha/opacity value or shimmer finish. 
Sartori Odizzio teaches at FIG. 9G and Paragraph 0089-0090 that a user the user is presented with a graphical element 916e showing at least one virtual eyeshadow product or product line and graphical menu 918e including an option to select from a range of colors for a particular line of eyeshadow products….menu 916f shows a selected virtual makeup product that includes a pallet of five colors…a user is presented with menu 918f through which they can select from the available colors in the palette to apply virtually….a plurality of customization options in menu 906g including Lipstick and “Gloss” selection options and menu 918g including an option to select from a range of colors for a particular line of lipstick products, the graphical user interface of FIG. 9A includes an option 940 to refine or filter available virtual makeup products to aid in selection via the selection menus where the refinement menu 942h of FIG. 9H includes one or more options to refine or filter a list of available makeup products according to various characteristics, e.g., finish, coverage, texture, benefit. 
Sartori Odizzio teaches that lip gloss is a selection option. 
Sartori Odizzio teaches at Paragraph 0111-0114 that element 1104 to filter or select by product type, e.g., lipstick, gloss and element 1106 to filter or select by color or shade wherein the gloss is a selection option in 1104 of FIG. 11B. 
It is shown that finish includes gloss or shimmer and coverage includes alpha/opacity/transparency as Sartori Odizzio teaches at Paragraph 0064 that finish can define the texture and/or level of reflectivity of an applied effect. For example, a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish.  Coverage defines the amount of product that is applied for a given input. For example, coverage can be categorized at three levels low, medium and high and can be adjusted based on the type of product, e.g., sheer, medium, full….this coverage parameter may define a range of outputs that are dependent on a user input to apply the product….configuration of the coverage parameter may define the opacity of an applied mask filter and at Paragraph 0062-0063 that an effect in the context of a virtual makeup product can represent a combination of one or more filters applied on one or more layers….layers can be configured using an array of opacities that control the strength of the effect of the filter, i.e., the alpha channel used in the blend operation…an eyeshadow shimmer effect may include the application of the following filters, sharpen, feather, light focus, glitter, color dots and texture and at Paragraph 0067 that FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. 
Sartori Odizzio teaches at Paragraph 0083 that the user is presented with one or more predefined makeup application options); 
provide for presentation, on the display of the client device, the at least one additional content item (Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image). 
It would have been obvious to one of the ordinary skill in the art to have displayed the additional content item together with the user image to have provided a virtual makeup platform to have visually performed a comparison of the virtual makeup product being applied to the user image in comparison with the additional content item (the recommended look). One of the ordinary skill in the art would have been motivated to have provided the display of the recommended look associated with the selectable makeup products.  
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one beauty product includes a plurality of beauty products; the at least one area includes a plurality of areas; and the overall beauty aesthetic includes a combination of each of the plurality of areas, each of the plurality of areas having the application of a respective beauty product from the plurality of beauty products.
Huang further teaches the claim limitation that the at least one beauty product includes a plurality of beauty products (Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products); the at least one area includes a plurality of areas (Huang teaches at Paragraph 0033 that the partial regions of the target image and of the sample image may be determined based on eigenvalues/eigenvectors or distinctive features in the images); and the overall beauty aesthetic includes a combination of each of the plurality of areas (Huang teaches at Paragraph 0033 that the transformed face features comprise hair color and skin color and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b earing cosmetic products), each of the plurality of areas having the application of a respective beauty product from the plurality of beauty products  (Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products). 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang) in view of Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio); 
Sinclair et al. US-PGPUB No. 2020/0319784 (hereinafter Sinclair); 
Shen et al. US-PGPUB No. 2018/0315336 (hereinafter Shen); 
Aarabi US-PGPUB No. 2014/0047389 (hereinafter Aarabi); 
Nguyen et al. US-PGPUB No. 2020/0051298 (hereinafter Nguyen); 
 Iglehart et al. US-PGPUB No. 2017/0256084 (hereinafter Iglehart); 
Barnes et al. US-PGPUB No. 2009/0231356 (Barnes); 
Huisenga et al. US Patent No. 10,304,125 (hereinafter Huisenga) and Kuo et al. US-PGPUB No. 2019/0377969 (hereinafter Kuo). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a determination of the skin tone associated with each of the plurality of additional content items includes, for each of the plurality of additional content items, at least: identifying, in a respective additional content item, a region of interest corresponding to a skin tone region in the respective additional content item; extracting, from the respective additional content item, a dominant skin tone from the region of interest; and associating the skin tone with the respective additional content item based at least in part on the dominant skin tone.
However, Sartori Odizzio at least suggests the claim limitation: 
that determining the skin tone for each of the plurality of additional content items includes: identifying regions of interest corresponding to a skin tone region in a respective additional content item; extracting, from the respective additional content item, a dominant skin tone from the region of interest; and associating the skin tone with the respective additional content item based at least in part on the dominant skin tone (Sartori Odizzio teaches at Paragraph 0095 that the analysis performed on the image may detect…skin tone…based on the detected characteristics (skin tone), the platform may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at FIG. 9I and Paragraph 0094 displaying various predefined looks and at Paragraph 0095 that the looks displayed via menu 916i may include user-specific recommendations for combinations of makeup products…based on the detected characteristics, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0097 in response to the user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products and at Paragraph 0039 that repositories/databases 124 may store image/video, data related to image processing, e.g., image processing libraries, virtual makeup products, predefined visual effects, virtual makeup looks and at Paragraph 0044 that particular combinations of multiple virtual makeup products may be stored as looks 250). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image.  
Kuo teaches the claim limitation that determining the skin tone for each of the plurality of additional content items includes: identifying regions of interest corresponding to a skin tone region in a respective additional content item (Kuo teaches at Paragraph 0028 that the computing device 102 analyzes the facial region 402 of the individual and identifies various feature points and generates a region of interest 404 based on the location of the feature points); extracting, from the respective additional content item, a dominant skin tone from the region of interest (Kuo teaches at Paragraph 0030-0031 that the computing device 102 generates the skin tone profile by generating a luminance histogram for the pixels within the region of interest….generating a dominant color value based on the target histogram portion); and associating the skin tone with the respective additional content item based at least in part on the dominant skin tone (Kuo teaches at Paragraph 0030-0031 that the computing device 102 generates the skin tone profile by generating a luminance histogram for the pixels within the region of interest….generating a dominant color value based on the target histogram portion. 
Kuo teaches at Paragraph 0035 that each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that extraction of the dominant skin tone includes, at least: determining a red value for the region of interest; determining a green value for the region of interest; determining a blue value for the region of interest; transforming the red value, the green value, and the blue value into a color space value; comparing the color space value against a plurality of threshold values; and assigning the dominant skin tone based at least in part on a comparison of the color space value against the plurality of threshold values.
Kuo teaches the claim limitation that extraction of the dominant skin tone includes, at least: determining a red value for the region of interest; determining a green value for the region of interest; determining a blue value for the region of interest (Kuo teaches at Paragraph 0035 that the each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118); transforming the red value, the green value, and the blue value into a color space value (Kuo teaches at Paragraph 0034 that the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table); comparing the color space value against a plurality of threshold values (Kuo teaches at Paragraph 0027 that the computing device 102 defines the region of interest by determining a color distance between pixels in the facial region and one or more predetermined target skin tones and designating pixels within a threshold color distance of the one or more predetermined target skin tones as part of the region of interest); and assigning the dominant skin tone based at least in part on a comparison of the color space value against the plurality of threshold values (Kuo teaches at Paragraph 0028 that the computing device 102 analyzes the facial region 402 of the individual and identifies various feature points and generates a region of interest 404 based on the location of the feature points); extracting, from the respective additional content item, a dominant skin tone from the region of interest (Kuo teaches at Paragraph 0030-0031 that the computing device 102 generates the skin tone profile by generating a luminance histogram for the pixels within the region of interest….generating a dominant color value based on the target histogram portion. 
Kuo teaches at Paragraph 0035 that each product recommendation 118 in the data store 116 also includes a target RGB value or range of target RGB values associated with a target skin tone color…The computing device 102 obtains one or more product recommendations 118 from the data store 116 by matching the estimated skin tone profile with one or more target RGB/YUV/Lab values of corresponding product recommendations 118).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the plurality of threshold values are determined using a machine learning model.
Huang further teaches that the plurality of threshold values are determined using a machine learning model (Huang teaches at Paragraph 0033 that the partial regions of sample images may differ from one another. Such techniques as HOG, deep learning, AR may be utilized to identify an image feature map of the target photo and at Paragraph 0037 that the image analyzer 114 utilizes a threshold parameter 504 whereby the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 meet at least a threshold level of similarity with attributes of the target image 502).

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that obtaining of the target skin tone includes receiving the target skin tone from the client device.
Kuo teaches the claim limitation that obtaining of the target skin tone includes receiving the target skin tone from the client device (Kuo teaches at Paragraph 0034 that the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized Huang’s skin color constitutes skin tone according to Kuo. One of the ordinary skill in the art would have been motivated to have identified the skin tone/color of the user content item according to Kuo to have applied to Huang’s identification of the skin color in the partial face region so as to have identified the one or more virtual makeup product by comparing the skin color of the user content item with the color value parameter of the sample image associated with the virtual makeup product. One of the ordinary skill in the art would have been motivated to have identified the virtual makeup product according to the skin tone of the user image.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613